                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


JIMMY DEWAYNE SHELBY,                            )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )             No. 4:17-cv-00821-JAR
                                                 )
SHANNON OAKS,                                    )
                                                 )
               Defendant.                        )

                                 MEMORANDUM & ORDER

       This matter in this closed case comes before the Court on Plaintiff Jimmy DeWayne

Shelby’s motion to unseal documents. (Doc. No. 60). On August 26, 2019, the Court granted

Defendant Shannon Oaks’s motion for summary judgment and denied Plaintiff’s motion for

summary judgment. Now, Plaintiff contends he did not receive certain documents filed under

seal in support of Defendant’s motion for summary judgment, and thus requests that those

documents be unsealed and made available to him.

       On October 8, 2019, the Court directed Defendant to verify that she provided Plaintiff

with a copy of her motion for summary judgment, as well as all supporting documentation.

(Doc. No. 61). In response, Defendant states that her attorney’s internal records reflect that such

copies were mailed to Plaintiff on September 11, 2018, in accordance with the certificate of

service on those documents. (Doc. No. 62). Plaintiff did not file any reply to the contrary.

       “It is clear that the courts of this country recognize a general right to inspect and copy

public records and documents, including judicial records and documents.” Rohrbough v. Hall,

No. 4:07CV00996 ERW, 2010 WL 1998554, at *1 (E.D. Mo. May 19, 2010) (citing Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 597 (1979)). This right is not absolute, however, and the
Court’s Local Rules specifically protect documents containing social security numbers, dates of

birth, and home addresses. See L.R. 2.17.

       Upon review of the record, it appears that Plaintiff received copies of the records in

question. On April 5, 2018, Defendant filed a notice with the Court stating that her counsel

mailed copies to Plaintiff of his medical and grievance records previously identified in her initial

disclosures. (Doc. No. 29). Plaintiff confirmed that he received those records, which formed the

basis of Defendant’s motion for summary judgment. Thus, Plaintiff had in his possession the

documents required to respond to Defendant’s motion for summary judgment, and Plaintiff used

these records to support his cross motion for summary judgment. (See Doc. No. 52). The Court

allowed these documents to be filed under seal to protect Plaintiff’s privacy and to shield his

personal information from public disclosure. Therefore, the Court will deny Plaintiff’s motion.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Jimmy DeWayne Shelby’s motion to unseal

documents (Doc. No. 60) is DENIED.



Dated this 12th day of November, 2019.



                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                               -2-
